TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00398-CR



                             Nicholas George Ramus Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
             NO. 90604, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due December 9, 2010. On December 21, 2010, the Court

notified appellant’s retained counsel that the brief was overdue and that a hearing would be ordered

under Texas Rule of Appellate Procedure 38.8(b) if counsel did not file a brief or otherwise respond

by December 31, 2010. Counsel did not respond to the Court’s notice.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and if so, whether counsel has abandoned the appeal. See

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. A

record from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than March 4, 2011. See Tex. R. App. P. 38.8(b)(3).
Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: February 4, 2011

Do Not Publish




                                             2